The claimant, J. T. Hanley, as manifested hy the evidence, was appointed member of the Board of Examiners of Structural Engineers, by the Governor of Illinois in 1915. The law creating this board was passed in 1915, and became effective July 1, 1915. The General Assembly in its enactment of the law, failed to appropriate any money for the conduct, and operation of said board in discharging the duties of said office. If, therefore, it became necessary for someone to pay the necessary expenses of the operation of said board, which was done by the claimant. He expended, from time to time, money amounting to nine hundred eighty-seven dollars and fifteen cents ($987.15) which is itemized. Claimant was secretary of the board, and performed services as such, at a salary of one hundred twenty-five dollars ($125.00) per month. He received none of this salary for eleven (11) days in August, nor for the months of September, October and ¡November, 1915, which amounted to four hundred twenty-one dollars and thirty-five cents ($421.35). This claimant seeks to recover these two items, which are clearly established by the evidence in the case. The Attorney General admits in writing that there is no controversy as to claimant’s right to recover in this case. In view of the foregoing, it is the opinion of the Court that tin-entire claim should be allowed and claimant is accordingly awarded the sum of fourteen hundred eight dollars and ninety-four cents ($1,408.94).